959 F.2d 237
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.150.41 ACRES OF LAND, MORE OR LESS, SITUATED In the COUNTYOF SUMMIT, STATE OF OHIO, et al., Shafron LimitedPartnership, an Ohio LimitedPartnership, Defendant-Appellant.
No. 91-3514.
United States Court of Appeals, Sixth Circuit.
April 6, 1992.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Defendant, Shafron Limited Partnership, appeals from a judgment of the district court following a bench trial, awarding it just compensation in the amount of $442,136 for the taking of real property.   The partnership contends that the compensation awarded is inadequate.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in awarding just compensation in the amount mentioned above.


3
As the reasons why judgment should be entered in that amount have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its findings of fact and conclusions of law dated March 29, 1991.



*
 Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation